DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Response to Amendments/ Arguments
The amendments filed on 09/20/2022 have been entered. Claims 1, 3-16,18, 21-22 remain pending in the application. Applicant's arguments filed 09/20/2022 are fully considered but are moot as amendments necessitated new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov et al. (US 20210010972, “Dobrokhotov”) in view of Choa et al. (US 20180224391 A1, “Choa”).

Regarding independent claim 1,

 Dobrokhotov in e.g., figures 5 and 21C discloses a gas-sensing element (508 and 510- based on ¶0122 sensing layer comprises 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer), comprising: a body (510) comprising a semiconductor that is a metal oxide (¶0105-e.g., SnO2) of a first metal (¶0066, and ¶0105- e.g., tin or Sn in SnO2); a gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-e.g.,¶0106) spaced apart from (there are multi later between body or first layer of metal oxide and top layer that is metal oxide and a dopant such as Cu) and over the body (first layer 510), comprising the metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, and ¶0105- e.g., Sn in SnO2) and a dopant ( ¶0106- such as Cu) comprising a second metal (¶0106- e.g. Cu) that is a transition metal and is different than the first metal (e.g., tin or Sn-¶0106).

Dobrokhotov discloses in ¶0120 and Fig.21C discloses a multilayer structure of sensing layer in ¶0122- sensing layer is 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer, in ¶0174 teaches dopant may be non-oxide metal or oxide metal and in ¶0175 teaches different combination of metal oxide and dopant layers make different sensitivities to different gases, in ¶0179 discloses different sensing elements with different metal oxide layers and/or different dopant layers. 

Therefore, Dobrokhotov, teaches an auxiliary component comprising: the second metal internally-disposed (¶0106- e.g., Cu) in the gas-sensing element (multiple 510 and 508 same as fig.21C) between the body (510) and the gas-sensing surface (outermost layer 508). 

Dobrokhotov fails to disclose a third metal deposited after application of the second metal dopant, the third metal being different than the second metal, the third metal being sulfided.

Choa in e.g., Figs.1-3 and at least ¶0083¶0088-¶0089,¶0091,¶0093-¶0094 teaches a multi-layer gas sensor including a sensor body and a gas sensitive material layer for gas detection is formed on a part or whole of the sensing surface wherein the gas sensitive material layer may be formed using a metal (or a metal alloy), an oxide semiconductor, chalcogens, a chalcogenide, or the like, capable of sensing a gas, to ensure sensitivity, selectivity, and stability and wherein the sensor body is formed by cutting a multi-layer metal oxide/metal platform (examples in ¶0095-¶0096) to which a multi-layer in a form in which a plurality of sequential layer structures (metal oxide semiconductors with examples in ¶0097-¶0098 such as Sno2) for gas detection is formed on a part or whole of the sensing surface, or metal films and a gas sensitive material layer for gas detection is formed on a part or whole of the sensing surface on which the metal films are formed and in ¶0104-¶105 teaches catalysts to improve sensitivity and the chalcogenide including at least one chalcogen compound selected from among metal telluride, metal selenide, and metal sulfide.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chalcogenide includes at least one chalcogen compound selected from among metal telluride, metal selenide, and metal sulfide of Choa as a third metal deposited after application of Dobrokhotov‘s second metal dopant, the third metal being different than Dobrokhotov  (and Chao)’s second metal, the third metal being sulfided. One of ordinary skill in the art would know these different combinations makes desired sensitivity for different gas sensors in different applications (suggested by Choa e.g., in ¶0089¶0093).
 
Regarding claim 3, which depends on claim 1


Dobrokhotov further discloses comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) disposed between the internally-disposed second metal and the gas-sensing surface (one of the layers of 508).

Regarding claim 4, which depends on claim 1


Dobrokhotov further discloses a plurality of alternating deposits of the metal oxide semiconductor metal (¶0105-e.g., SnO2) of the first metal (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) and deposits of the second metal (¶0106- e.g., Cu), disposed in the gas-sensing element (508 and 510) between the body (508) and the gas-sensing surface (top layer 508).
Regarding independent claim 21,

 Dobrokhotov discloses A gas-sensing element (508 and 510- based on ¶0122 there are 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer), comprising: a body (510) comprising a semiconductor that is a metal oxide (¶0105-e.g., SnO2) of a first metal (¶0066, and ¶0105- e.g., tin or Sn in SnO2); a gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) over the body (first layer 510), comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, and ¶0105- e.g., Sn in SnO2) and a dopant ( ¶0106- such as Cu) comprising a second metal (¶0106- e.g. Cu) that is a transition metal and is different than the first metal (e.g., tin or Sn-¶0106); and an auxiliary component comprising a metal chalcogenide (¶0106- such as Ag, Au) disposed at the gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) or internally disposed in the gas-sensing element (508 and 510) between the body (510) and the gas- sensing surface the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) adjacent (for example the third layer is Sno2) to the gas-sensing surface (outermost layer 508). 

Dobrokhotov fails to disclose a third metal deposited after application of the second metal dopant, the third metal being different than the second metal, the third metal being sulfided.

Choa in e.g., Figs.1-3 and at least ¶0083¶0088-¶0089,¶0091,¶0093-¶0094 teaches a multi-layer gas sensor including a sensor body and a gas sensitive material layer for gas detection is formed on a part or whole of the sensing surface wherein the gas sensitive material layer may be formed using a metal (or a metal alloy), an oxide semiconductor, chalcogens, a chalcogenide, or the like, capable of sensing a gas, to ensure sensitivity, selectivity, and stability and wherein the sensor body is formed by cutting a multi-layer metal oxide/metal platform (examples in ¶0095-¶0096) to which a multi-layer in a form in which a plurality of sequential layer structures (metal oxide semiconductors with examples in ¶0097-¶0098 such as Sno2) for gas detection is formed on a part or whole of the sensing surface, or metal films and a gas sensitive material layer for gas detection is formed on a part or whole of the sensing surface on which the metal films are formed and in ¶0104-¶105 teaches catalysts to improve sensitivity and the chalcogenide including at least one chalcogen compound selected from among metal telluride, metal selenide, and metal sulfide.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chalcogenide includes at least one chalcogen compound selected from among metal telluride, metal selenide, and metal sulfide of Choa as a third metal deposited after application of Dobrokhotov‘s second metal dopant, the third metal being different than Dobrokhotov  (and Chao)’s second metal, the third metal being sulfided. One of ordinary skill in the art would know these different combinations makes desired sensitivity for different gas sensors in different applications (suggested by Choa e.g., in ¶0089¶0093).

Regarding claim 5, which depends on claim 21

Dobrokhotov further discloses the auxiliary component comprises: a metal chalcogenide (¶0174-e.g.,TiO2, CuO, Cu2O, AgO, etc- Dobrokhotov teaches many different metal chalcogenides, mostly with oxygen as the chalcogen) disposed at the gas-sensing surface (508) or internally disposed in the gas-sensing element (between 508 and 510) between the body (510) and the gas-sensing surface adjacent to the gas-sensing surface (top layer 508) that stabilizes the second metal at the gas-sensing surface (e.g., ¶0063).

Regarding claim 6, which depends on claim 21

 Dobrokhotov further discloses the metal chalcogenide (¶0174-e.g., TiO2, CuO, Cu2O, AgO, etc- Dobrokhotov teaches many different metal chalcogenides, mostly with oxygen as the chalcogen) is disposed at the gas-sensing surface (508).

Regarding claim 7, which depends on claim 21

 Dobrokhotov further discloses the metal chalcogenide (¶0174-e.g., TiO2, CuO, Cu2O, AgO, etc- Dobrokhotov teaches many different metal chalcogenides, mostly with oxygen as the chalcogen) is internally disposed in the gas-sensing element (508 and 510) between the body (508) and the gas-sensing surface (top layer of 508) adjacent to the gas-sensing surface (top layer of 508), which stabilizes the second metal at the gas-sensing surface (e.g., ¶0063).

Regarding claim 8, which depends on claim 21

Dobrokhotov fails to do disclose the metal chalcogenide comprises a metal sulfide.

However, Choa teaches in ¶0038 and ¶0105 the metal chalcogenide comprises a metal sulfide.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Choa’s metal sulfide for Dobrokhotov’s metal chalcogenide. One of ordinary skill in the art would know to improve gas sensing properties and to ensure sensitivity, selectivity, and stability as suggested by Choa (¶0041 and 0044).

Regarding claim 9, which depends on claim 1


Dobrokhotov further discloses the second metal comprises one or more group 5 to group 11 transition metals (e.g., Copper ¶0106 and/or ¶0174).

Regarding claim 10, which depends on claim 1

Dobrokhotov further discloses the first metal comprises aluminum, iron, tin, titanium, tungsten, vanadium or zinc (e.g., ¶0106).

Regarding claim 11, which depends on claim 1

Dobrokhotov further discloses the first metal comprises tin (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) and the second metal comprises copper (¶0106- e.g., Cu).


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov and Choa further in view of Barsan* et al. (Barsan, N., D. Koziej, and U. Weimar. "Metal oxide-based gas sensor research: How to?" Sensors and Actuators B: Chemical 121.1 (2007): 18-35, “Barsan, prior art of record”).
*provided with previous office actions.

Regarding claim 12, which depends on claim 1

 Dobrokhotov combined with Choa fail to expressly disclose the gas sensor disposed between electrodes connected by a voltage-measuring circuit, current-measuring circuit, resistance-measuring circuit, impedance-measuring circuit, or conductance-measuring circuit.

However, Barsan teaches in Figs.3 and 4, e.g., page 22-2nd and 3rd paragraph the gas sensor disposed between electrodes connected by a voltage-measuring circuit, current-measuring circuit, resistance-measuring circuit, impedance-measuring circuit, or conductance-measuring circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose gas sensor and voltage measuring of Dobrokhotov between the Barsan’s electrodes. One of ordinary skill in the art would know the electrodes facilitate the measurements from gas sensing element.

Regarding claim 13, which depends on claim 12

Dobrokhotov further discloses the resistance-measuring circuit comprises a signal processor calibrated to determine hydrogen sulfide concentration based on measured resistance at the gas-sensing surface. (e.g., in ¶0256).

Regarding claim 14, which depends on claim 11

Dobrokhotov further discloses exposing the gas-sensing surface to a gas to be tested, and measuring resistance of the gas-sensing element between the electrodes to determine a presence or concentration of a gas component.
(e.g., in ¶0256).

Regarding claim 15, which depends on claim 14

 Dobrokhotov further discloses the gas component comprises hydrogen sulfide (e.g., in ¶0256).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov et al. (US 20210010972, “Dobrokhotov”) in view of Choa et al. (US 20180224391 A1, “Choa”), and Haase (US 9831427 B1, “Haase” ).

Regarding independent claim 16, 

 Dobrokhotov discloses method of making a gas-sensing element, comprising disposing (¶0055 discloses two primary mechanisms for  nanoparticles deposition) a transition metal dopant (such as copper, Cu-¶0106) comprising a second metal (¶0106-such as Cu) that is a transition metal at a surface of a semiconductor that is a metal oxide (¶0068-such as SnO2) of a first metal (¶0068- first metal is tin of MOS of SnO2), and: disposing (¶0055 discloses two primary mechanisms for surface doping of oxides with metal nanoparticles that are ultra-thin layer of metal nanoparticles based on disclosure ¶0068) the second metal (e.g., Cu-¶0106) in the gas-sensing element (Fig.5 – multi layers of 508 and 510) between the surface (most top surface 510 and 508) and a body (first 510) of the metal oxide semiconductor (such as SnO2) of the first metal (¶0068 such as tin or Sn in SnO2), including depositing (¶0068- sputtering method creates ultra-thin layers of metal nanoparticles and MOS such as SnO2 about 5-40nm thick) the second metal (e.g. Cu) over the body (510), depositing metal oxide semiconductor of the first metal (e.g. SnO2 and ¶0068 teaches sputtering) over the deposited second metal (e.g. Cu and ¶0068 teaches sputtering), and depositing the second metal over the deposited metal oxide semiconductor of the first metal (e.g. SnO2). 

Dobrokhotov fails to disclose depositing a third metal over the deposited second metal, and sulfiding the third metal after depositing the third metal over the deposited second metal.

Choa in e.g., Figs.1-3 and at least ¶0083¶0088-¶0089,¶0091,¶0093-¶0094 teaches a multi-layer gas sensor including a sensor body and a gas sensitive material layer for gas detection is formed on a part or whole of the sensing surface wherein the gas sensitive material layer may be formed using a metal (or a metal alloy), an oxide semiconductor, chalcogens, a chalcogenide, or the like, capable of sensing a gas, to ensure sensitivity, selectivity, and stability and wherein the sensor body is formed by cutting a multi-layer metal oxide/metal platform (examples in ¶0095-¶0096) to which a multi-layer in a form in which a plurality of sequential layer structures (metal oxide semiconductors with examples in ¶0097-¶0098 such as Sno2) for gas detection is formed on a part or whole of the sensing surface, or metal films and a gas sensitive material layer for gas detection is formed on a part or whole of the sensing surface on which the metal films are formed and in ¶0104-¶105 teaches catalysts to improve sensitivity and the chalcogenide including at least one chalcogen compound selected from among metal telluride, metal selenide, and metal sulfide.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chalcogenide includes at least one chalcogen compound selected from among metal telluride, metal selenide, and metal sulfide of Choa as a third metal deposited after application of Dobrokhotov‘s second metal dopant, the third metal being different than Dobrokhotov  (and Chao)’s second metal, the third metal being sulfided. One of ordinary skill in the art would know these different combinations makes desired sensitivity for different gas sensors in different applications (suggested by Choa e.g., in ¶0089¶0093).

Dobrokhotov and Chao do not teach depositing a third metal over the deposited second metal, and sulfiding the third metal after depositing the third metal over the deposited second metal.
Haase in e.g., Col. 6 last para through Col.6 first para teaches methods of making transition metal chalcogenides include vapor phase reactions of a transition metal halide or transition metal with a chalcogen source (e.g., hydrogen sulfide). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depositing (Choa and Haase)’s chalcogenide and sulfiding the third metal after depositing the third metal over the deposited second metal of Dobrokhotov as taught by Haase. One of ordinary skill in the art would know there are different methods to of making metal chalcogenides in prior art and motivated to implement them based on the application and manufacturing method of gas sensor, e.g., in this case that gas sensor of Dobrokhotov and Choa are detecting hydrogen sulfide and chalcogenides are known for  improving stability and sensitivity of sensor a method of Haase would be the most efficient and relevant for manufacturing hydrogen sulfide sensor.

Regarding claim 18, which depends on claim 16

Dobrokhotov further discloses depositing the second metal comprises alternately (e.g., ¶0124) disposing second metal (e.g., ¶0106-Cu) and metal oxide semiconductor (e.g., ¶0105-SnO2) of the first metal (tin) to form a plurality of alternating deposits of second metal (CU) and metal oxide semiconductor (SnO2) of the first metal (tin) between the body (510) and the doped surface (508).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov et al. (US 20210010972, “Dobrokhotov”) and Choa et al. (US 20180224391 A1, “Choa”) as applied to claim 1 above, further in view of KRUMMEL et al. (EP-1327871-A1,” KRUMMEL*”).

*provided with previous office actions including English translation.

Regarding claim 22, which depends on claim 1


Dobrokhotov discloses the second metal is copper but fails to disclose the third metal is silver.
Choa as cited above teaches using chalcogens to improve stability/sensitivity/selectivity for this type of sensors and in ¶0199 teaches more particularly AgSbTe2, Ag2Te, AgPb18BiTe20, (GeTe)x(AgSbTe2)1-x (x is a real number smaller than 1), AgxPb18SbTe20 (x is a real number smaller than 1), AgxPb225SbTe20.

KRUMMEL in e.g., ¶0016 and ¶0027 teaches the second metal is copper and the third metal is silver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dobrokhotov  combined with Choa and adding silver as one of Chalcogen for sensing layer as taught by KRUMMEL. One of ordinary skill in the art would know determining the composition of sensitive layer is empirical (suggested by krummel in e.g., ¶0016) so these different combinations makes desired sensitivity for different gas sensors in different applications.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855